DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley et al. (US PGPUB 2012/0079187) in view of Doron (US PGPUB 2013/0024618) and Matsunami et al. (US Patent 5,740,465).
With regard to Claim 1, Beardsley teaches a method for improving destage performance to a RAID array, the method comprising:
storing, within a RAID array, a plurality of strides, wherein each stride comprises a set of data elements distributed across multiple storage drives of the RAID array ([0013] “FIG. 3 is a flow chart diagram of an exemplary method for facilitating identification of working data on a stride basis according to various aspects of the present invention.” [0019] “A "storage array" can comprise one or more storage devices and be configured in a variety of RAID levels such as RAID 5, RAID 10.”); and
periodically scanning a cache for first strides of the plurality that are ready to be destaged to the RAID array ([0035] “FIG. 5, following, is an exemplary method 140 for performing destage operations incorporating various aspects of the present invention (including levels of urgency as previously indicated). Method 140 begins (step 142) by scanning the sorted list of stride objects in order of their location (step 144). The count of strides scanned so far is incremented (step 146). If the number of strides scanned is less than a predetermined number (step 148), and a stride is located having the temporal bit and multi-update bit clear (step 150), and without busy tracks (step 152), this stride is selected for a destage operation (step 154).”).

With further regard to claim 1, Beardsley does not teach the preemptive staging as described in claim 1. Doron teaches
while scanning the cache, identifying second strides of the plurality that are not currently ready to be destaged to the RAID array, but will likely be ready to be destaged during a subsequent scan of the cache ([0075] “initiate a destaging process for writing the destage stream that is pending destage to the secondary storage entity 20 when a certain destaging criterion is met, or alternatively, the SSC 30 may delay destaging of new and/or updated data in the destage stream until the destaging criterion is met.” [0114] “embodiments of the invention applied to a storage system wherein the secondary storage entity is part of a RAID group.” [0142] “the deferral policy may include a priority rule, function and/or criterion for promoting 
destaging, from the cache, the second strides from the cache to the RAID array upon occurrence of the subsequent scan ([0081] “the SSC 30 may write the padded destage stream 314 to the secondary storage entity 20 as a single write sequence (block 225).”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Beardsley with the preemptive staging as taught by Doron in order “to improve utilization of the temporary backup storage space and overall performance of the storage system” (Doron [0147]). 

With further regard to claim 1, Beardsley in view of Doron does not teach the preemptive staging as described in claim 1. Matsunami teaches
initiating, from the RAID array into the cache, preemptive staging of any missing data elements of the second strides needed to calculate parity values for the second strides (Col. 6 Ln. 23: “the read operation is performed for parity generation also in write mode, in which case the prefetch controller performs the prefetch operation as in the preceding case. As a result, even when the prevailing write command is finished and the next sequential write command is issued from a host computer, the fact that the old data required for parity generation is stored in the prefetch data storage means permits parity data generation without access to a disk unit 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Beardsley in view of Doron with the preemptive staging as taught by Matsunami in order “to provide an array disk controller in which data transfer is effected without any idle time of the mechanism of the disk unit for the write as well as read operation due to the prefetch function of each disk unit” (Matsunami Col. 4 Ln. 56). 

With regard to Claim 7, Beardsley in view of Doron and Matsunami teaches all the limitations of Claim 1 as described above. Doron further teaches wherein initiating preemptive staging comprises initiating preemptive staging for a number of second strides up to a designated threshold ([0081] “the padding operation may be implemented in advance, prior to the actual destaging, and the protected data may be prefetched into the write buffer 32 in advance. Look ahead operations with respect to the storage space of the secondary storage entity 20 may be used as part of the process of padding with prefetched protected data.” [0144] “the deferral policy may manage a queue of pending write commands (dirty data blocks) to the permanent backup storage space, and the management of the queue may be associated with the (current) capacity of the UPS units. Various queue management techniques are known per se and may be implemented in some embodiments of the present invention. The deferral policy may control the size of the queue and may manage it according to the capacity of the UPS units, so that in case of power interruption the backup power is sufficient to destage the entire queue of 

With regard to Claims 8, 14-15 and 20, these claims are equivalent in scope to Claims 1 and 7 rejected above, merely having a different independent claim type, and as such Claims 8, 14-15 and 20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1 and 7. 
With further regard to Claim 15, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Doron reference also anticipates these additional elements of Claim 15, for example, wherein the system comprises: 
at least one processor (Fig. 1: Primary Storage Controller 40);
at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor ([0037] “According to an embodiment of the invention, a computer readable storage medium having computer readable program embodied therein for managing a multilayered storage system is disclosed.”[0061] “Such a computer program may be stored in a computer readable storage medium, such as, but not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs) electrically programmable .

Claims 2-6, 9-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beardsley in view of Doron as applied to Claim 1 above, and further in view of Benhase et al. (US PGPUB 2013/0024628).
With regard to claim 2, Beardsley in view of Doron and Matsunami teaches all the limitations of claim 1 as described above. Beardsley in view of Doron and Matsunami does not teach the write counter as described in claim 2. Benhase teaches
further comprising maintaining a count for each data element of each stride stored in the cache, wherein the count is incremented each time the data element is written to and decremented each time the data element is scanned ([0027] “a first thread to write data to storage tracks 1110 and increment the counter 1120 on each respective storage track 1110 a predetermined amount each time processor 130 writes to a respective storage track 1110.” [0030] “During a destage scan, the temporal bits may be aged out by decrementing the counter 1120.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Beardsley in view of Doron and Matsunami with the write counter as taught by Benhase for purposes of “efficient track destage in secondary storage in a more effective manner” (Benhase [0006]).

With regard to Claim 3, Beardsley in view of Doron, Matsunami and Benhase teaches all the limitations of Claim 2 as described above. Benhase further teaches wherein each data element of the first strides has a count less than or equal to a first designated threshold ([0034] “a second thread to perform the destage scan, which decrements counters 1120 and destages storage tracks 1110 including a counter 1120 with a zero count. Specifically, processor 130 is configured to determine the amount of time a previous destage scan, divide this amount of time by a predetermined amount of time, and decrement each counter 1120 by this number of counts, truncated (or rounded down), and additionally decremented by one count.”).

With regard to Claim 4, Beardsley in view of Doron, Matsunami and Benhase teaches all the limitations of Claim 3 as described above. Benhase further teaches wherein the first designated threshold is zero ([0034] “a second thread to perform the destage scan, which decrements counters 1120 and destages storage tracks 1110 including a counter 1120 with a zero count”).

With regard to Claim 5, Beardsley in view of Doron, Matsunami and Benhase teaches all the limitations of Claim 2 as described above. Benhase further teaches wherein each data element of the second strides has a count less than or equal to a second designated threshold ([0028] “In one embodiment, each counter 1120 is a four-bit counter including a count range of, for example, 0-15,” wherein ‘15’ is the ‘second designated threshold’.)



With regard to Claims 9-13, these claims are equivalent in scope to Claims 2-6 rejected above, merely having a different independent claim type, and as such Claims 9-13 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 2-6. 
With regard to Claims 16-19, these claims are equivalent in scope to Claims 2-3 and 5-6 rejected above, merely having a different independent claim type, and as such Claims 16-19 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 2-3 and 5-6. 

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection as set forth above. It is noted that Applicant's arguments are directed towards limitations newly added via amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	February 5, 2022